DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.
Claim Objections
Claims 1, 3, 6, 7, 9, 10 and 11 are objected to because:
Claim 1, line 5, “its” renders the claim uncertain.

Claim 1, line 9, “the component” lacks antecedent basis.
Claim 1, line 9, “it is” renders the claim uncertain.
Claim 1, line 11, “its” renders the claim uncertain.
 Claim 1, line 12, “its” first and second occurrences, renders the claim uncertain.
Claim 1, line 14, “its” renders the claim uncertain.
Claim 3, line 2, “the plans” lacks antecedent basis.
Claim 3, line 4, “the plane” lacks antecedent basis.
Claim 6, line 3, “its” renders the claim uncertain.
Claim 7, line 2, “its” renders the claim uncertain.
Claim 9, line 3, “a circuit breaker” should be –the circuit breaker-.
Claim 9, line 3, “its” renders the claim uncertain.
Claim 9, line 3, “its” renders the claim uncertain.
Claim 9, line 4, “its” renders the claim uncertain.
Claim 10, line 3, “their” renders the claim uncertain.
Claim 10, line 3, “its” renders the claim uncertain.
Claim 10, line 4, “its” renders the claim uncertain.
Claim 11, line 2, “its” renders the claim uncertain.
The Examiner has pointed out some of the deficiencies, the Applicant is required to further review all the claims and make the necessary corrections
Appropriate correction is required.
Allowable Subject Matter

Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed insulating support assembly comprising a strut and two metallic shields, the strut comprising an elongated main body made of a vacuum casted epoxy resin having two ends; and where the main body is continuously curved with a curvature extending from one end to the other end of the main body, each end of the main body being configured to face a radial direction of the component on which it is to be fixed, and the main body being configured to be in a same plane as a plane containing both radial directions of the components; and where each metallic shield is configured to be assembled to its respective end of the main body through its respective metallic insert and affixed to an outer surface of its respective component of the circuit breaker by means of fixing elements, each metallic shield having a C- shaped or substantially C-shaped profile shaped to accommodate the outer surface of its respective component.
The prior art, either alone or in combination, can reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements. Specifically, none of the prior art adequately teaches or suggests the specific arrangement/functional relationship of the strut and metallic shields.
However, the prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Fujita et al, Meyer, Kieffer, Golota and MacBeth are examples of circuit breakers comprising insulating supports between sub-assemblies of interrupters, configured similar to the present invention.
Conclusion
This application is in condition for allowance except for the following formal matters discussed above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833